Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicants response filed 06/13/2022 has been entered. Claims 1, 4-22 remain pending. Claims 1 and 9 have been amended, claims 2 and 3 has been canceled and claims 12-22 are new.

Response to Arguments
Applicant’s arguments, see response, filed 06/13/2022, with respect to the rejection of claim 1 under 35 U.S.C. 112(b) have been fully considered and are persuasive.   
Applicant cites Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1380[, 53 USPQ2d 1225, 1230] (Fed. Cir. 1999), holding that the "structure disclosed in the specification is 'corresponding' structure only if the specification or prosecution history links or associates that structure to the function recited in the claim" and provides on the record that some non-limiting examples of monitoring are a computer, a processor, a micro-processor, or the like. 
Applicant further points to paragraph 0062 of the instant application providing an example where "the detection device 9, the monitoring device 10, and the identifying device 11 are provided in the apparatus body B in the present embodiment, the three may be provided in another apparatus (including a personal computer or the like) that is separate from the apparatus body B." Given that the monitoring device may be provided in a personal computer, one of ordinary skill in the art would be able to know that a processor in a personal computer would be best suited to serve the function described to be performed by the monitoring device of the instant application.
The 112(b) rejection of claim 1 regarding “a monitoring device” has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 12-22 are being canceled.
Claims 12-22 have been added after final without cancelling a corresponding number of claims, and, therefore, are cancelled from the current examination.  

Allowable Subject Matter
Claims 1, and 4-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Allowable subject matter is as described in the final rejection filed 4/21/2022. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY KIM whose telephone number is (571)272-6369. The examiner can normally be reached M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571)-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROY KIM/               Examiner, Art Unit 3781       

/NICHOLAS J. WEISS/               Supervisory Patent Examiner, Art Unit 3781       

/ARIANA ZIMBOUSKI/               Primary Examiner, Art Unit 3781